Citation Nr: 1743249	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.
 
2.  Entitlement to service connection for a right wrist disorder.
 
3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease of the right ankle (right ankle disorder).

4.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from June 1975 to October 1996, with periods of active duty for training in June 1979, August 1982, August 1992, and September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011 and October 2014, the Veteran testified at videoconference hearings before Veterans Law Judges (VLJ) who are no longer employed at the Board.  She has waived her right to a new hearing.  Transcripts of the May 2011 and October 2014 Board hearings are of record, and have been reviewed.  

The appeal was remanded in December 2011 and June 2014 for further development.  In June 2016, the Board remanded the issues of entitlement to service connection for a lumbar spine disorder and entitlement to an increased evaluation for a right ankle disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran VA medical examinations.  The action specified in the June 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2016, the Board also denied the Veteran's claims for entitlement to service connection for a right wrist and left ankle disability.  The Veteran appealed.  These matters have been remanded to the Board for additional development pursuant to a December 2016 Order of the United States Court of Appeals for Veterans' Claims (Court).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ankle disorder had onset in service or was caused by or related to an injury incurred during active duty training.
 
2.  The Veteran's right wrist disorder had onset in service or was caused by or related to an injury incurred during active duty training.
 
3.  The Veteran's lumbar spine disorder had onset in service or was caused by or related to an injury incurred during inactive duty training.  

4.  Prior to March 2016, the Veteran's right ankle disorder was characterized by moderate, rather than marked limitation of motion.  After March 2016, the Veteran's right ankle disorder was characterized by marked limitation of motion.  During the entire period on appeal, her right ankle disorder did not present so unusual a disability picture as to warrant referral for extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
 
2.  The criteria for entitlement to service connection for a right wrist disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
 
3.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Prior to March 2016, the criteria for entitlement to an initial disability rating in excess of 10 percent for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5271 (2016).

5.  After March 18, 2016, the criteria for entitlement to a disability rating of 20 percent for a right ankle disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.56, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all electronic records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2016). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In this case, the Veteran is seeking entitlement to service connection for a left ankle disorder, a right wrist disorder, and a lumbar spine disorder, which she relates to injuries incurred during period of inactive and active duty training.  The Veteran has current left ankle, right wrist, and lumbar spine disabilities.  At issues is whether these conditions are related to the Veteran's military service.

Service treatment records show that in July 1979, the Veteran twisted her left ankle on a run during her annual training.  During a period of inactive duty training in January 1982, she strained her back lifting.  In August 1992, she suffered a sprained right wrist.  There are no further complaints of or treatment for these conditions in the Veteran's service treatment records or indeed in any medical records for decades after the original injuries; however, the Veteran has testified that she continued to experience pain in her left ankle, right wrist, and low back since the initial injury, and has denied any subsequent injury.  

In July 2009, a VA examiner concluded that it was less likely than not that the Veteran's claimed disabilities were related to her in-service injuries, noting that there is no further evidence of complaints of or treatment for left ankle, right wrist, or low back disorders until 2007, decades after the initial injuries.  However, in July 2017, the Veteran submitted a private medical opinion from Dr. H.R., who concluded that the Veteran's current left ankle, right wrist, and lumbar spine disabilities are related to her in-service injuries.  He explained that injuries to cartilage or bone can weaken and change the mechanics of a joint, making it wear out more quickly than it normally would.  He further noted that arthritis does not develop in a uniform or predictable manner and may not manifest for many years after an initial injury.  

Having reviewed all the available evidence, the Board finds that it is in relative equipoise concerning whether the Veteran's left ankle, right wrist, and lumbar spine disabilities are related to injuries the Veteran's suffered during periods of active or inactive duty for training.  Accordingly, any doubt is resolved in the Veteran's favor and entitlement to service connection for a left ankle disorder, a right wrist disorder, and a lumbar spine disorder is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

The Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for her service connected right ankle degenerative joint disease, which is evaluated under Diagnostic Code 5271, which rates limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).

VA outpatient treatment records reflect that the Veteran has complained of right ankle pain since 2007.

In July 2009, the Veteran was afforded a VA examination of her right ankle disability.  At that time, the Veteran complained of constant right ankle pain, as well as swelling.  She reported wrapping the ankle approximately once a week, using a brace at least once a month, and using a cane daily.  She avoids standing more than at twenty minutes a time, walking more then at 30 minutes a time, or lifting more than five pounds.  She avoids stooping and lifting her great grandchildren.  She no longer dances.  She stated that activities of daily living such as household chores or grocery shopping take longer to complete.  On examination, there was tenderness to palpation.  Flexion was from 0 to 45 degrees and dorsiflexion was from 0 to 20 degrees.  There was no additional limitation of motion following repetition.  She reported flare-ups three or four times a month characterized by increased pain and limitation of motion, during which she avoids walking or standing.  The examiner stated that he was unable to estimate whether the Veteran would have any additional limitation of motion or loss of function during flare-ups.  A January 2008 x-ray showed osteoarthritis.  

At her May 2011 VA hearing, the Veteran complained of right ankle pain, swelling, cramping, and spasms, which she treated with pain medication, ice and heat, a brace, and a boot.  She also reported using a cane and a walker for assistance ambulating.  

In March 2012, the Veteran was afforded another VA examination of her right ankle.  At that time, she complained of increasing pain and stiffness.  On examination, flexion was from 0 to 45 degrees with pain throughout the range of motion.  Dorsiflexion was from 0 to 20 degrees, with pain throughout the range of motion.  There was no additional limitation of motion following repetitive testing.  There was tenderness to palpation.  The Veteran had normal muscle strength.  There was no evidence of joint instability or ankylosis.  

An August 2013 VA Pain Management Progress Note reported that there was no obvious swelling inflammation bursitis of the Veteran's ankles.  She had good range of motion with dorsiflexion and plantarflexion.  Her feet were warm to touch bilaterally, and she had good pedal pulses.  There was no pain to palpation.  There was mild discomfort with eversion and inversion, but not with dorsi- or plantar flexion.  Motor strength was maintained.  

At a March 2016 VA Physical Therapy Consult, the Veteran had right ankle dorsiflexion from 0 to 5 degrees and flexion from 0 to 25 degrees.

In August 2016, the Veteran was afforded another VA examination of her right ankle.  On examination, flexion was from 0 to 20 degrees and dorsiflexion was from 0 to 20 degrees.  Pain was noted on the examination, including pain with weight bearing, but did not cause or result in functional loss.  There was no additional limitation of motion following repetitive testing.  The examiner was unable to determine whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups, explaining that there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Muscle strength was 4/5 on plantar flexion and dorsiflexion, but there was no joint instability or ankylosis.  She reported regular use of a cane and occasional use of a walker.  She reported difficulty with prolonged standing and walking due to ankle and back pain.  

Based on all the above evidence, the Board finds that an initial disability evaluation in excess of 10 for the Veteran's right ankle disorder is not warranted.  VA examinations in 2009 and 2012 showed normal range of motion of the right ankle, which was not additionally limited following repetitive testing.  While the Veteran complained of pain throughout the range of motion, there is no objective evidence that this pain resulted in functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss.").  

Additionally, while VA outpatient records note treatment for complaints of chronic ankle pain, there is no evidence to support any contention that the Veteran's range of motion during this period was more limited than noted by VA examiners.  Thus, while the Board acknowledges that the Veteran's right ankle disability caused some level of functional impairment, the preponderance of the evidence does not support a finding that this impairment was "marked" in nature.

However, in March 2016, the Board notes that a VA treatment note shows significantly limited range of motion.  While the Veteran's range of motion was not as limited at his August 2016 VA examination, it was still far more limited than on previous examinations.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that after March 2016, the Veteran's right ankle disability more closely approximates the criteria for marked limitation of motion and the Veteran's disability evaluation is increased to 20 percent from the date of the March 2016 evaluation.  The Board notes that 20 percent is the maximum schedular evaluation that can be assigned under Diagnostic Code 5271.  

The Board has considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted for any period on appeal.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran has always had some motion in her right ankle, even if that motion is limited.  Therefore, evaluation under Diagnostic Code 5270 is not warranted because she does not have ankylosis.  There is also not evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragular or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran has complained of instability of her right ankle, which is not a symptom specifically contemplated by any schedular ratings.  However, the Board notes that despite the Veteran's subjective complaints of instability, there was no objective evidence of joint laxity noted on any of the Veteran's VA examination.  Furthermore, there is no evidence that the Veteran's disability picture includes other related factors such as frequent hospitalizations or marked interference with employment (as the Veteran was retired during the period on appeal).  Accordingly, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for a left ankle disorder is granted.
 
Service connection for a right wrist disorder is granted.
 
Service connection for a lumbar spine disorder is granted.

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disorder is denied, but entitlement to a disability evaluation of 20 percent is granted from March 18, 2016.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


